Citation Nr: 1218234	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  11-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1943 to November 1945.  His awards and decorations include the Bronze Star Medal and the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that granted service connection for PTSD and assigned an initial disability rating of 30 percent effective from December 9, 2009.

When the case was previously before the Board in May 2011, it was remanded for further development.  It has since been returned to the Board for further appellate action. 

The Board notes that although the issue on appeal was previously described as entitlement to a higher initial disability rating for PTSD, the Veteran has been service connected for a psychiatric disability, diagnosed previously as psychoneurosis.  In a September 1952 decision, the RO granted service connection for psychoneurosis, anxiety state, and assigned a noncompensable evaluation.  As such, this issue on appeal is not an initial increased rating claim. 

The Board also notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  



FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The record reflects that the Veteran was provided all required notice in a letter mailed in January 2010, prior to the rating decision on appeal.

The record also reflects that service treatment records and post-service VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with appropriate VA medical examinations in response to his claim.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran is currently assigned a 30 percent disability for PTSD under Diagnostic Code 9411.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula for mental disorders, a 30 percent rating is warranted for PTSD productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent evaluation is warranted for PTSD if it causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for PTSD if it is causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are, "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  


Factual Background 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the Veteran's psychiatric disability.  

The Veteran's current claim was received in December 2009.  He asserted that his psychiatric problems include impaired judgment, impaired abstract thinking, disturbances of motivation and moods, and difficulty in establishing and maintaining effective work and social relationships.  

During an initial VA PTSD evaluation in December 2009, the Veteran complained of having nightmares of his combat service about three or four times a year, startle response, some claustrophobic symptoms, and irritability.  He reported he is sometimes sensitive and that he avoids talking about his combat experience.  Upon examination, the examiner noted the Veteran was alert, oriented, and cooperative during the interview.  He had a range of affect consistent with content and average to above average intelligence.  The Veteran denied depression, but acknowledged depressed mood at times.  He reported he has been married for 59 years, with three grown sons and six grandchildren.  He prides himself in being a good friend.  The diagnosis was PTSD with a assigned Global Assessment of Functioning (GAF) score of 55. 

The Board notes that the GAF score is based on a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 61-70 is indicated where there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see also 38 C.F.R. § 4.130; Carpenter, supra.  

In a February 2010 VA follow-up, the Veteran reported he lost patience with a play he and his wife attended and that he wanted to leave during intermission.  She refused and he stayed.  The examiner noted no significant depressed mood.  

During a February 2010 VA examination, the Veteran stated he has friends with whom he attends local events, including getting together for dinner and other activities, but he has some difficulty persevering with some activities due to anxiety, noting this happened recently at a musical.  He stated he was married in 1949 and remains with his spouse today.  He denied a history of suicide attempts or violence or assaultiveness.  The examiner noted the Veteran seemed to be functioning reasonably well though he had some anxiety driven problems.  

Upon mental status examination, the Veteran was noted to be clean, neatly groomed, and appropriately dressed.  The Veteran had unremarkable psychomotor activity, unremarkable and clear speech, cooperative and friendly attitude, appropriate affect, euthymic mood, and generally intact mental processing.  He was oriented to person, time, and place.  His thought content was unremarkable.  He denied delusions.  The examiner noted that the Veteran understands the outcome of his behavior and that he has a problem.  The Veteran complained of sleeping impairment and stated that he rarely awakens in a sweat (once every few months) and does not have nightmares that he can recall.  He denied hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, and suicidal thoughts.  The examiner noted good impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene.  His remote memory was normal and recent memory moderately impaired.  The Veteran reported recurrent and intrusive distressing recollections of the war, including images, thoughts, and perceptions.  He has recurrent distressing dreams of the war, and tense psychological distress at exposure to internal or external cues that symbolizes or resemble an aspect of the traumatic event.  He avoids thoughts, feelings, or concentrations associated with the traumatic event, and has markedly diminished interest or participation in significant activities.  There was no clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran was retired due to age.  The diagnosis was PTSD and the assigned GAF score was 62. 

During a January 2010 VA social work and industrial survey, the Veteran reported he has had no problems with relationships with peers, superiors, subordinates, etc.  He also reported he is married and has remained socially active throughout his life.  The Veteran and his wife live together in their home.  The examiner noted no post-military adjustment problems.  The Veteran is currently retired.  He has a strong relationship with his children.  He occupies his time three days per week helping out his son in his retail food business.  Upon mental status examination, the Veteran was alert and oriented to time, place, and person.  His speech was normal, relevant, and focused.  His mood was pleasant and affect was appropriate.  He denied suicidal/homicidal ideations.  There was no evidence of delusions or distorted thought process.  His memory was intact and his insight and judgment were good.  

During a May 2011 VA examination, the Veteran reported he had been married for 62 years and that he has frequent of arguments with his wife.  He reported he gets along with his children.  The Veteran stated he has friends, though most have died.  He goes out to dinner with his wife and friends; does not go to movies, noting he could not sit through it; gets together with family for holidays; belongs to The American Legion, but does not go; and goes to his son's restaurant three to four days a week to help out in the kitchen.  He denied a history of suicide attempts and of violence or assaultiveness.  The examiner assessed that functional level appeared to be unchanged from when he was last seen.  He reported he applied for increased benefits because he is in a state of increased anxiety and cannot relax or cope.  The examiner stated it was not clear in his definition of the basis of his claim except to say that he is sometimes intolerant and "blows his top."  

Upon mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed with unremarkable psychomotor activity, speech, thought process and thought content.  His attitude was cooperative and attentive and his affect was blunted.  He had an anxious, depressed, and dysphoric mood.  His attention was intact, and he was oriented to person, time, and place.  He denied delusions, but complained of sleep impairment such as dreams about people he has not seen in 70 years.  He was equivocal as to whether he has nightmares.  The examiner found he does not exhibit inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  There were no suicidal or homicidal thoughts and his impulse control was good.  He had no episodes of violence, and he has the ability to maintain minimum personal hygiene.  His remote memory was normal, but he has severely impaired recent memory.  His PTSD symptoms include persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma, and increased arousal.  The examiner noted that the Veteran identified behavioral, cognitive, social, affective, or somatic changes attributed to the stress exposure including irritation, short temper, sleep disturbance, some social withdrawal, anger, and some impaired social/family relationships.  The diagnosis was PTSD with an assigned GAF score of 62.  The examiner opined that the Veteran's symptoms are not severe enough to interfere with occupational and social functioning.  

Analysis

On review of the evidence above, the Board finds the disability picture associated with the service-connected PTSD most closely approximates the criteria for the currently assigned 30 percent rating; i.e., occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning normally.  The Board notes in that regard that the May 2011 VA examiner noted that his symptoms did not interfere with social and occupational functioning.  Of the symptoms associated with the higher 50 percent rating, the only symptom shown was some impairment of social/family relationships; all other symptoms are either not documented in the record or outright disproved by the record, and multiple VA examinations during the period show the Veteran was actually functioning well in terms of thought process, judgment, insight, and similar functional requirements.  The Board accordingly concludes that the Veteran's disability picture more closely approximates the criteria for the current rating than the reduced reliability and productivity required for a higher rating.

In arriving at the determinations above the Board has considered the GAF scores assigned.  While the GAF is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran's GAF scores during the February 2010 and May 2011 VA examinations were 62, with an initial PTSD evaluation which included a GAF score of 55.  As noted above, GAF scores between 51 and 60 indicate some moderate symptoms or some difficulty in functioning, while scores from 61-70 are indicated where there are mild symptoms and the person is generally functioning pretty well.  In this case, the GAF scores do not support more than the assigned rating of 30 percent.

In sum, the Board has found the schedular criteria for an initial rating in excess of 30 percent are not met.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the service-connected PTSD should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected PTSD are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


